Citation Nr: 1626929	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  07-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral pseudophakia and glaucoma suspect, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a bone condition, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for right total knee replacement, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for left total knee replacement, to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for a bilateral hip condition, to include as due to exposure to ionizing radiation.

6.  Entitlement to service connection for shortness of breath, to include as due to exposure to ionizing radiation.

7.  Entitlement to service connection for postoperative coronary artery disease status post coronary artery bypass graft (CABG), to include as due to exposure to ionizing radiation.

8.  Entitlement to service connection for warts, to include as due to exposure to ionizing radiation.

9.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to ionizing radiation.

10.  Entitlement to service connection for right shoulder pain or numbness, to include as due to exposure to ionizing radiation.

11.  Entitlement to service connection for left shoulder numbness, to include as due to exposure to ionizing radiation.

12.  Entitlement to service connection for bilateral thumb tendonitis, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1947 to January 1950.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2010, the Veteran testified at a hearing before a Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in August 2010.  

The Veteran was notified by correspondence dated in May 2016 that the Veterans Law Judge who presided over his March 2010 hearing was unavailable to participate in a decision and given the opportunity to request a hearing before another Veterans Law Judge.  He did not respond and the Board finds no further action as to the matter is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral pseudophakia and glaucoma suspect, to include as due to exposure to ionizing radiation, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In correspondence received in April 2015, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal as to the issues of entitlement to service connection for a bone condition, right total knee replacement, left total knee replacement, a bilateral hip condition, erectile dysfunction, right shoulder pain or numbness, and bilateral thumb tendonitis.

2.  A disability manifested by shortness of breath was not manifest during active service; and, the evidence fails to establish that it developed as a result of service or ionizing radiation exposure during service.

3.  Coronary artery disease was not manifest during active service nor was it manifest within a year of discharge; and, the evidence fails to establish that it developed as a result of service or ionizing radiation exposure during service.

4.  A disability manifested by warts was not manifest during active service nor was it manifest within a year of discharge; and, the evidence fails to establish that it developed as a result of service or ionizing radiation exposure during service.

5.  A disability manifested by left shoulder numbness was not manifest during active service nor was it manifest within a year of discharge; and, the evidence fails to establish that it developed as a result of service or ionizing radiation exposure during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant as to the issues of entitlement to service connection for a bone condition, right total knee replacement, left total knee replacement, a bilateral hip condition, erectile dysfunction, right shoulder pain or numbness, and bilateral thumb tendonitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  A disability manifested by shortness of breath was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Coronary artery disease was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  A disability manifested by warts was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  A disability manifested by left shoulder numbness was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  

In correspondence received in February 2016, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal as to the issues of entitlement to service connection for a bone condition, right total knee replacement, left total knee replacement, a bilateral hip condition, erectile dysfunction, right shoulder pain or numbness, and bilateral thumb tendonitis.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters and they are dismissed.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The provisions of 38 C.F.R. § 3.159 pertinent to the present appeal are unaffected by the recent decision in Noah v. McDonald, No. 15-0334, (Vet. App. Jun. 10, 2016), and there is no prejudice to the Veteran in finding that the duty to notify has been met.  See May 2005 and January 2012 VCAA correspondence and March 2010 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

With regard to VA's duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, service personnel records, an April 2012 service department radiation dose estimate report, VA treatment reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  

At his March 2010 hearing ,the Veteran was advised of the evidence needed to establish his service connection claims.  Among other things, he was specifically advised that evidence was required demonstrating the possibility of a nexus to his claimed disabilities and  ionizing radiation exposure.  The record was held open for 45 days after the hearing to allow the Veteran an opportunity to provide additional evidence as to nexus.  A medical opinion was provided but it was limited in scope as it only addressed the eyes.  No additional medical nexus evidence was submitted.  The development requested on remand in August 2010 has been substantially completed.  In a December 2012 supplemental statement of the case the AOJ also found that a VA examination had not been scheduled because the evidence did not show a link between his present health problems and his radiation exposure.  The Board finds there is no evidence of any additional existing pertinent records as to these matters.  Further attempts to obtain additional evidence would be futile.  

The Board acknowledges that the Veteran was not provided a VA examination specifically addressing these claims at issue in this decision and that the threshold for providing such examination under 38 C.F.R. § 3.159(c)(4) is quite low.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, however, there is no competent evidence of record indicating that the claimed disabilities at issue may be associated with the established radiation exposure in service nor any other possible association with service.  See 38 C.F.R. § 3.159(c)(4)(ii).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4)(i); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 (2002).  The available evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection for a disability that is claimed to be due to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that may be service-connected on a presumptive basis as specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2015).  Second, a "radiogenic disease" may be service-connected pursuant to 38 C.F.R. § 3.311 (2015).  Third, direct service connection may be granted under 38 C.F.R. § 3.303(d) when it is otherwise established that a disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The facts in this case do not involve cancer or a "radiogenic disease."  38 C.F.R. §§ 3.309(d) and 3.311 are not applicable.  As such, the present decision will only address the direct service connection claims and an additional presumptive cardiovascular disease service connection claim.

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including cardiovascular disorders, are also subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Cardiovascular disorders are a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran contends that he has shortness of breath, coronary artery disease, warts, and left shoulder numbness as a result of ionizing radiation exposure during active service.  Service records confirm that the Veteran participated in Operation SANDSTONE and radiation dose estimate was provided by the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction in April 2012.  

Service treatment records are negative for complaint, diagnosis, or treatment for shortness of breath, coronary artery disease, warts, or left shoulder numbness.  The Veteran's separation examination revealed no significant abnormalities to the skin, lungs, heart, vascular system, or extremities.  

VA treatment records include reports of shoulder pain and shortness of breath.  They also reference a personal history of ionizing radiation exposure and coronary artery disease.  No opinions as to etiology were provided.

Private treatment records dated in September 1991 noted the Veteran present to the hospital with chest discomfort and a previous history of pericarditis.  Records show he underwent a CABG in 1992.  A September 2011 private medical report noted the Veteran underwent a CABG in 1995, but that the records from that time were no longer available.  The examiner's assessment included diagnoses of dyspnea, shortness of breath, and coronary artery disease without opinions as to etiology.  It was noted that risk factors included age, male gender, hypertension, obesity, hypercholesterolemia, and previous smoking history.  

The Veteran provided an internet source article in June 2008 that, in essence, noted an association between certain cancers and thyroid diseases and radiation exposure.  There were no references to shortness of breath, coronary artery disease, warts, or joint numbness.  In short, the article has no probative value.

Based upon the evidence of record, the Board finds that the Veteran's coronary artery disease and disabilities manifested by shortness of breath, warts, and left shoulder numbness were not manifest during active service or that his coronary artery disease was not manifest within a year of discharge from service.  There is no indication of these claimed disorders for more than 30 years after service.  The Veteran does not argue the contrary.  Rather, as stated, he believes his in-service exposure to ionizing radiation caused these disorders/problems.  However, as also discussed, the disorders at issue do not include "radiogenic diseases" or diseases for which presumptive service connection may be established based upon the Veteran's demonstrated radiation exposure as a result of his participation in Operation SANDSTONE.  There is no competent medical opinion that even suggests such a relationship.

Consideration has been given to the Veteran's personal assertion that he has a present shortness of breath, warts, left shoulder numbness, and coronary artery disease disabilities related to radiation exposure during active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues as to a nexus to radiation exposure in service in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Etiology opinions based upon radiation exposure are not matters that are readily amenable to mere lay diagnosis (a diagnosis requires specific testing) or probative comment regarding such etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Board acknowledges that the Veteran is competent to report symptoms and some medical disorders, but there is no indication that he is competent to etiologically link present symptoms or diagnosis to service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for shortness of breath, warts, left shoulder numbness, and coronary artery disease is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims.




ORDER

The appeal for entitlement to service connection for a bone condition, to include as due to exposure to ionizing radiation, is dismissed.

The appeal for entitlement to service connection for right total knee replacement, to include as due to exposure to ionizing radiation, is dismissed.

The appeal for entitlement to service connection for left total knee replacement, to include as due to exposure to ionizing radiation, is dismissed.

The appeal for entitlement to service connection for a bilateral hip condition, to include as due to exposure to ionizing radiation, is dismissed.

Entitlement to service connection for shortness of breath, to include as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for postoperative coronary artery disease status post CABG, to include as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for warts, to include as due to exposure to ionizing radiation, is denied.

The appeal for entitlement to service connection for erectile dysfunction, to include as due to exposure to ionizing radiation, is dismissed.

The appeal for entitlement to service connection for right shoulder pain or numbness, to include as due to exposure to ionizing radiation, is dismissed.

Entitlement to service connection for left shoulder numbness, to include as due to exposure to ionizing radiation, is denied. 

The appeal for entitlement to service connection for bilateral thumb tendonitis, to include as due to exposure to ionizing radiation, is dismissed.

REMAND

The Veteran contends that he has a present eye disability, bilateral pseudophakia and glaucoma suspect, as a result of service including as due to ionizing radiation exposure.  Service records confirm that the Veteran participated in Operation SANDSTONE and an April 2012 report from the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction found that the radiation dose the Veteran could have received during his participation in Operation SANDSTONE were not more than an external gamma dose of 18 rem, an external neutron dose of .5 rem, an internal committed dose for the claimed disorders (alpha) of 1.5, and an internal committed dose for the claimed disorders (beta plus gamma) of 8 rem.

A private medical statement was received by VA in January 2013 noting that the Veteran had been exposed to radiation during service and that persons exposed to radiation can develop glaucoma.  The speculative nature of the opinion limits is probative value.  However, the opinion is sufficient to trigger VA's duty to assist to obtain an opinion addressing whether the Veteran had, in fact, developed glaucoma as a result of his exposure to ionizing radiation in service.    

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds a VA medical opinion is required.  Prior to medical review, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

2.  Obtain an opinion from an appropriate medical specialist addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a present eye disorder, including bilateral pseudophakia and glaucoma suspect, as a result of service including as due to ionizing radiation exposure.  The Veteran's April 2012 radiation dose estimate based upon his participation in Operation SANDSTONE and the January 2013 private medical statement must be addressed.  Any examinations, tests, or studies necessary for adequate opinions should be conducted.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


